           Case 2:16-cv-03662-GMS Document 54 Filed 10/30/18 Page 1 of 3



 1   Susan Martin, SBA # 014226
     Daniel Bonnett, SBA # 014127
 2   MARTIN & BONNETT, P.L.L.C
     4647 N. 32nd Street, Suite 185
 3   Phoenix, AZ 85018
 4   Telephone: (602) 240-6900
     smartin@martinbonnett.com
 5   dbonnett@martinbonnett.com

 6   Troy L. Kessler (pro hac vice)
     Marijana Matura (pro have vice)
 7
     SHULMAN KESSLER LLP
 8   534 Broadhollow Road, Suite 275
     Melville, NY 11747
 9   Telephone: (631) 499-9100
10   tkessler@shulmankessler.com
     mmatura@shulmankessler.com
11
     Attorneys for Arizona Class
12   Representatives and Plaintiffs
13                        IN THE UNITED STATES DISTRICT COURT
14                                FOR THE DISTRICT OF ARIZONA
15                                                       )   CASE NO.: CV16-03662-GMS
     XAVIER BONNER, PAHKALIJAE ROSS,
                                                         )
16   DEWOYNE WILLIAMS, AND JONATHAN                      )
     HARRIS, on behalf of themselves and all             )
17                                                       )   JOINT STATUS REPORT
     others similarly situated, and ARLISON SIX,
     individually,                                       )
18                                                       )
                                                         )
19                               Plaintiffs,             )
     vs.                                                 )
20                                                       )
     MICHIGAN LOGISTICS INC., d/b/a                      )
21   DILIGENT DELIVERY SYSTEMS;                          )
     ARIZONA LOGISTICS, LLC, d/b/a                       )
22                                                       )
     DILIGENT DELIVERY SYSTEMS; PARTS                    )
23   AUTHORITY ARIZONA LLC, d/b/a PARTS                  )
     AUTHORITY; and XYZ CORPORATIONS,                    )
24                                                       )
                                 Defendants.             )
25
26
              Pursuant to the Court’s April 20, 2017 Order (Doc. 45), counsel for the parties submit
27
     this Joint Status Report.
28


     Active/48778951.1
        Case 2:16-cv-03662-GMS Document 54 Filed 10/30/18 Page 2 of 3



 1            Since the Parties August 6, 2018 status report, six of the Plaintiffs (Xavier Bonner,
 2   Pahkalijae Ross, Dewoyne Williams, Jonathan Harris, Danny Tarkington, and Marcus
 3   Thompson) individual arbitrations against Defendants Michigan Logistics Inc. d/b/a
 4   Diligent Delivery Systems and Arizona Logistics, LLC d/b/a Diligent Delivery Systems are
 5   still pending, and Defendant Parts Authority Arizona LLC d/b/a Parts Authority has also
 6   been named as a respondent in the arbitrations.
 7            Respectfully submitted this 30th day of October, 2018.
 8    MARTIN & BONNETT, P.L.L.C.                    SHERMAN & HOWARD L.L.C.
 9    By: s/ Daniel L. Bonnett                      By: s/ Heather Fox Vickles
      Daniel L. Bonnett                             Heather Fox Vickles (pro hac vice)
10    4647 N. 32nd Street, Suite 185                633 17th Street
      Phoenix, AZ 85018                             Denver, CO 80202
11
      SHULMAN KESSLER LLP                           John Alan Doran, Esq.
12    Troy L. Kessler (pro hac vice)                7083 E. Greenway Parkway, Suite 250
      Marijana Matura (pro hac vice)                Scottsdale, AZ 85254
13    534 Broadhollow Road, Suite 275
      Melville, NY 11747                            Attorneys for Michigan Logistics Inc.
14                                                  and Arizona Logistics LLC d/b/a Diligent
                                                    Delivery
15    Attorneys for the Arizona Class
      Representatives, Plaintiffs and the
16    Putative FLSA and the Rule 23 MATHESON & MATHESON, P.L.C.
      Classes
17                                        By: s/ Michelle R. Matheson
                                          Michelle R. Matheson
18                                        15300 North 90th Street, Suite 550
                                          Scottsdale, AZ 85260
19
                                                    Abrams, Fensterman, Fensterman,
20                                                  Eisman Formato, Ferrara & Wolfe, LLP
                                                    Sharon P. Stiller, Esq.
21                                                  160 Linden Oaks
                                                    Rochester, NY 14625
22
                                                    Attorneys for Parts Authority Arizona LLC
23                                                  d/b/a Parts Authority
24
25
26
27
28


                                                    2
     Active/48778951.1
        Case 2:16-cv-03662-GMS Document 54 Filed 10/30/18 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE
 2            I HEREBY CERTIFY THAT ON October 30, 2018, I electronically filed the
 3   foregoing with the Clerk of the Court for the United States District Court for the District of
 4   Arizona by using the CM/ECF System for filing.
 5            I certify that all participants in the case are registered CM/ECF users and that service
 6   will be accomplished by the court CM/ECF system.
 7
                                   John Alan Doran, Esq.
 8                                 Sherman & Howard L.L.C.
                                   7083 E. Greenway Parkway, Suite 250
 9                                 Scottsdale, AZ 85254
10                                 Heather Fox Vickles, Esq. (pro hac vice)
                                   Matthew M. Morrison, Esq.
11                                 Sherman & Howard, L.L.C.
                                   633 17th Street
12                                 Denver, CO 80202
13                                 Attorneys for Michigan Logistics Inc.
                                   and Arizona Logistics LLC d/b/a Diligent Delivery
14
15                                 Michelle R. Matheson, Esq.
                                   Matheson & Matheson, P.L.C.
16                                 15300 North 90th Street, Suite 550
                                   Scottsdale, AZ 85260
17
                                   Sharon P. Stiller, Esq. (pro hac vice)
18                                 Abrams, Fensterman, Fensterman,
                                   Eisman, Formato, Ferrara & Wolfe, LLP
19                                 160 Linden Oaks
                                   Rochester, NY 14625
20
                                   Attorneys for Parts Authority Arizona LLC,
21                                 d/b/a Parts Authority
22   /s/Marijana Matura
23
24
25
26
27
28


                                                     3
     Active/48778951.1
